Case 1:21-cv-20109-JEM Document 5 Entered on FLSD Docket 01/13/2021 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA



  YANICK ERNEST,
                                                  CASE NO.: 1:21−cv−20109−XXXX
             Plaintiff,

  v.

  HEALTHCARE REVENUE RECOVERY
  GROUP, LLC and PARAGON
  CONTRACTING, LLC,

           Defendants.
  _____________________________________/

   DEFENDANT, HEALTHCARE REVENUE RECOVERY GROUP, LLC’S ANSWER
    AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S VERIFIED COMPLAINT

        Defendant, Healthcare Revenue Recovery Group (“Defendant” or “HRRG”), by and

 through its undersigned counsel, hereby files its Answer and Affirmative Defenses to Plaintiff’s

 Statement of Claim, and states the following:

                                 JURISDICTION AND VENUE

        1.      Admitted for purposes of claims identification only; otherwise denied. Defendant

 demands strict proof thereof.

        2.      Admitted for purposes of jurisdiction and venue only; otherwise denied.

        3.      Admitted for purposes of jurisdiction and venue only; otherwise denied.

        4.      Admitted for purposes of venue only; otherwise denied.

                                            PARTIES

        5.      Admitted for purposes of venue only; otherwise denied.

        6.      Admitted for purposes of jurisdiction and venue only; otherwise denied.
Case 1:21-cv-20109-JEM Document 5 Entered on FLSD Docket 01/13/2021 Page 2 of 8




        7.     Admitted for purposes of jurisdiction and venue only; otherwise denied.

                                 DEMAND FOR JURY TRIAL

        8.     Defendant requests trial by jury on all issues remaining following any order ruling

 on dispositive motions.

                                  FACTUAL ALLEGATIONS

        9.     Unknown at this time; therefore, denied.

        10.    Unknown at this time; therefore, denied.

        11.    Unknown at this time; therefore, denied.

        12.    The allegations in this paragraph are asserted against a Defendant other than

 Defendant HRRG and therefore no response is necessary. To the extent that any allegations are

 asserted directly and/or indirectly against Defendant HRRG, the allegations are denied.

        13.    Unknown at this time; therefore, denied.

        14.    The allegations in this paragraph are asserted against a Defendant other than

 Defendant HRRG and therefore no response is necessary. To the extent that any allegations are

 asserted directly and/or indirectly against Defendant HRRG, the allegations are denied.

        15.    The allegations in this paragraph are asserted against a Defendant other than

 Defendant HRRG and therefore no response is necessary. To the extent that any allegations are

 asserted directly and/or indirectly against Defendant HRRG, the allegations are denied.

        16.    The allegations in this paragraph are asserted against a Defendant other than

 Defendant HRRG and therefore no response is necessary. To the extent that any allegations are

 asserted directly and/or indirectly against Defendant HRRG, the allegations are denied.
Case 1:21-cv-20109-JEM Document 5 Entered on FLSD Docket 01/13/2021 Page 3 of 8




        17.     The allegations in this paragraph are asserted against a Defendant other than

 Defendant HRRG and therefore no response is necessary. To the extent that any allegations are

 asserted directly and/or indirectly against Defendant HRRG, the allegations are denied.

        18.     The allegations in this paragraph are asserted against a Defendant other than

 Defendant HRRG and therefore no response is necessary. To the extent that any allegations are

 asserted directly and/or indirectly against Defendant HRRG, the allegations are denied.

        19.     The allegations in this paragraph are asserted against a Defendant other than

 Defendant HRRG and therefore no response is necessary. To the extent that any allegations are

 asserted directly and/or indirectly against Defendant HRRG, the allegations are denied.

        20.     Admitted to the extent that Defendant HRRG was retained by contract to seek

 repayment of the underlying debt obligation from the Plaintiff however it is denied that Defendant

 HRRG possessed actual knowledge that the debt obligation was either a work-related injury or

 illegitimate or uncollectible from the Plaintiff.

        21.     Admitted to the extent that Defendant HRRG collects medical debt obligations

 from consumers on behalf its creditor-client, otherwise denied.

        22.     Admitted to the extent that Defendant HRRG collects medical debt obligations

 from consumers on behalf its creditor-client, otherwise denied.

        23.     Admitted to the extent that Defendant HRRG collects medical debt obligations

 from consumers on behalf its creditor-client, otherwise denied.

        24.     Admitted.

        25.     Admitted.

        26.     Admitted.

        27.     Admitted.
Case 1:21-cv-20109-JEM Document 5 Entered on FLSD Docket 01/13/2021 Page 4 of 8




         28.     Admitted.

         29.     Admitted.

         30.     Admitted.

         31.     Admitted to the extent that Defendant HRRG was retained by contract to seek

 repayment of the underlying debt obligation from the Plaintiff however it is denied that Defendant

 HRRG possessed actual knowledge that the debt obligation was either a work-related injury or

 illegitimate or uncollectible from the Plaintiff.

         32.     Admitted to the extent that Defendant HRRG was retained by contract to seek

 repayment of the underlying debt obligation from the Plaintiff however it is denied that Defendant

 HRRG possessed actual knowledge that the debt obligation was either a work-related injury or

 illegitimate or uncollectible from the Plaintiff.

         33.     Admitted to the extent that Defendant HRRG was retained by contract to seek

 repayment of the underlying debt obligation from the Plaintiff however it is denied that Defendant

 HRRG possessed actual knowledge that the debt obligation was either a work-related injury or

 illegitimate or uncollectible from the Plaintiff.

         34.     Admitted to the extent that Defendant HRRG was retained by contract to seek

 repayment of the underlying debt obligation from the Plaintiff however it is denied that Defendant

 HRRG possessed actual knowledge that the debt obligation was either a work-related injury or

 illegitimate or uncollectible from the Plaintiff.

                                            COUNT I
                                         FDCPA-1692e(2)(A)
         35.     Defendant incorporates by reference its responses to paragraphs 1-34 above as if

 fully stated herein.
Case 1:21-cv-20109-JEM Document 5 Entered on FLSD Docket 01/13/2021 Page 5 of 8




         36.     Admitted to the extent that Section 440.13 and its sub-parts are self-evident as to

 its provisions, content, and context, otherwise denied.

         37.     Admitted to the extent that Section 440.13 and its sub-parts are self-evident as to

 its provisions, content, and context, otherwise denied.

         38.     Admitted to the extent that Section 440.13 and its sub-parts are self-evident as to

 its provisions, content, and context, otherwise denied.

         39.     Admitted to the extent that Section 1962e and its sub-parts are self-evident as to

 its provisions, content, and context, otherwise denied.

         40.     Denied; Defendant demands strict proof thereof.

         41.     Denied; Defendant demands strict proof thereof.

         42.     Denied; Defendant demands strict proof thereof.

         43.     Denied; Defendant demands strict proof thereof.

         44.     Denied; Defendant demands strict proof thereof.

                                          COUNT II
                                    FCCPA-559.72(9) Fla. Stat.
         45.     Defendant incorporates by reference its responses to paragraphs 1-43 above as if

 fully stated herein.

         46.     Denied; Defendant demands strict proof thereof.

         47.     Denied; Defendant demands strict proof thereof.

         48.     Denied; Defendant demands strict proof thereof.

         49.     Denied; Defendant demands strict proof thereof.

         50.     Denied; Defendant demands strict proof thereof.

         51.     Denied; Defendant demands strict proof thereof.
Case 1:21-cv-20109-JEM Document 5 Entered on FLSD Docket 01/13/2021 Page 6 of 8




                                        COUNT III
                                   FCCPA-559.72(5) Fla. Stat.
         52.     Defendant incorporates by reference its responses to paragraphs 1-52 above as if

 fully stated herein.

         53.     The allegations in this paragraph are asserted against a Defendant other than

 Defendant HRRG and therefore no response is necessary. To the extent that any allegations are

 asserted directly and/or indirectly against Defendant HRRG, the allegations are denied.

         54.     The allegations in this paragraph are asserted against a Defendant other than

 Defendant HRRG and therefore no response is necessary. To the extent that any allegations are

 asserted directly and/or indirectly against Defendant HRRG, the allegations are denied.

         55.     The allegations in this paragraph are asserted against a Defendant other than

 Defendant HRRG and therefore no response is necessary. To the extent that any allegations are

 asserted directly and/or indirectly against Defendant HRRG, the allegations are denied.

         56.     The allegations in this paragraph are asserted against a Defendant other than

 Defendant HRRG and therefore no response is necessary. To the extent that any allegations are

 asserted directly and/or indirectly against Defendant HRRG, the allegations are denied.

         57.     The allegations in this paragraph are asserted against a Defendant other than

 Defendant HRRG and therefore no response is necessary. To the extent that any allegations are

 asserted directly and/or indirectly against Defendant HRRG, the allegations are denied.

                                  AFFIRMATIVE DEFENSES

 First Affirmative Defense

         Defendant affirmatively alleges that the alleged actions of Defendant HRRG and its agents

 and employees are protected by the “bona fide error” defense pursuant to the Fair Debt Collection

 Practices Act, Sections 1692k, and Florida’s Consumer Collection Practices Act, Section 559.77
Case 1:21-cv-20109-JEM Document 5 Entered on FLSD Docket 01/13/2021 Page 7 of 8




 Fla. Stat. since such actions or inactions, if they occurred, were not intentional and resulted from

 a bona fide error notwithstanding the Defendant’s maintenance of procedures reasonably adapted

 to avoid such error.

 Second Affirmative Defense

        Defendant HRRG affirmatively alleges that Defendant HRRG is not liable for the alleged

 actions or inactions of other third parties, and/or any of their employees, agents, or principals.

 Third Affirmative Defense

        Plaintiff is not entitled to recover any damages, or any recovery awarded should be reduced

 by the amount of damage which reasonably could have been avoided, because Plaintiff failed to

 take reasonable steps to mitigate his damages with respect to the matters alleged in the Complaint.

 Fourth Affirmative Defense

        Defendant HRRG affirmatively alleges that it lacked the requisite actual knowledge to

 support a claim under Section 559.72(9) Fla. Stat.

        WHEREFORE, Defendant, HEALTHCARE REVENUE RECOVERY GROUP, LLC.,

 requests that this Court dismiss Plaintiff’s Complaint at Plaintiff’s cost, and that Defendant be

 awarded reasonable attorney fees and costs as provided for under applicable law.

        Dated this 13th day of January, 2021.


                                                Respectfully submitted,

                                                /s/ Ernest H. Kohlmyer, III
                                                Ernest H. Kohlmyer, III
                                                SKohlmyer@Shepardfirm.com
                                                Florida Bar No.: 0101108
                                                2300 Maitland Center Parkway, Suite 100
                                                Maitland, Florida 33751
                                                Telephone: (407) 622-1772
                                                Facsimile (407) 622-1884
                                                Attorneys for Defendant, HRRG
Case 1:21-cv-20109-JEM Document 5 Entered on FLSD Docket 01/13/2021 Page 8 of 8




                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a copy of the foregoing has been electronically filed on

 January 13, 2021, with the Clerk of the Court by using the electronic filing system. I further

 certify that the foregoing has been sent via electronic transmission to the following: Jibrael S.

 Hindi, Esquire at jibrael@jibraellaw.com; Thomas J. Patti, Esquire at tom@ jibraellaw.com; Paul

 Herman      at    paul@consumeradvocatelaw.com;         Joel     A.    Brown,      Esquire     at

 joel.brown@friedmanandbrown.com (Attorneys for Plaintiff).



                                             /s/ Ernest H. Kohlmyer, III
                                             Ernest H. Kohlmyer, III
                                             SKohlmyer@Shepardfirm.com
                                             Florida Bar No.: 0101108
                                             2300 Maitland Center Parkway, Suite 100
                                             Maitland, Florida 33751
                                             Telephone: (407) 622-1772
                                             Facsimile (407) 622-1884
                                             Attorneys for Defendant, HRRG
